Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2016

                                      No. 04-16-00254-CR

                                   Adrian Vicente BARBOSA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2015CRD001576 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
        Ana L. Alcantar’s notification of late record is hereby granted. The reporters record is
due September 12, 2016. No further extensions of time will be considered or granted without
written proof of extraordinary circumstances.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court